DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-24, in the reply filed on January 22, 2021, is acknowledged. Claims 1-24, filed on February 26, 2019, are therefore examined in this Detailed Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, .
Claim 6 recites: 
The system for requesting a ride from a shuttle of Claim 5, wherein: said master display screen is further configured to display at least one or more shuttle parameters selected from the group of shuttle speed, shuttle destination, estimated time of arrival at the shuttle's next destination, and number of passengers on board said shuttle.  
However, the specification does not provide written description of a display in which the parameter of shuttle speed, shuttle destination, estimated time of arrival at the shuttle's next destination, and number of passengers on board are selectable. Various views are selectable to display, and one of those views, as shown in Figure 14, shows a front camera view as well as the parameters mentioned, but these parameters are not selectable from a group. Paragraph 00210 teaches that a real-time view is shown from a selected camera, along with various parameters, but not that these parameters are selectable. Figure 22 and paragraph 00247 also shows a real-time front view and various parameters, but also lacks any written description that these parameters can be individually and specifically selected from a group of parameters. Rather, it appears that the selected view simply contains the provided information as shown in Figures 14 and 22. 
For examination purposes, claim 6 will be interpreted as follows: 
The system for requesting a ride from a shuttle of Claim 5, wherein: said master display screen is further configured to display at least one or more shuttle 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15, which is dependent on claim 1, recites the limitation "said at least one autonomous vehicle platform" in line 2.  There is insufficient antecedent basis for that limitation in the claim. For examination purposes: said at least one autonomous vehicle platform will be interpreted to mean: said at least one autonomous shuttle. The phrase “at least one autonomous shuttle” is in claim 1.
Claim 20, which is dependent on claim 19, recites the limitation “said shuttle intention.” There is insufficient antecedent basis for that limitation in the claim. For examination purposes: said shuttle intention will be interpreted to mean: said shuttle intent. The phrase “shuttle intent” is in claim 19.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kislovskiy  et al. (US2018/0339712 A1).


Regarding claim 1, Kislovskiy discloses,
A system for requesting a ride from a shuttle, comprising: 
at least one traveler application for requesting a shuttle (see Fig. 3, item “service app 375” and paragraph 0069) and executing on at least one client device (see paragraph 0069 for “user’s “computing device 370”
a traveler mobile application (see Fig. 3, item “service app 375” and paragraph 0069), executing on a handheld mobile device (see paragraph 0069 for “user’s “computing device 370”), 
a traveler kiosk application, executing on a stationary computer, or 
a traveler desktop application, executing on a computer desktop, 
a manager client application executing on a dispatch server (see Fig. 3, item 300 and paragraph 0069 for the “on-demand transport management system 300, which is a manager client application executing on a dispatch server.), 
at least one autonomous shuttle (see Fig. 3, items 387, 381, and 389. See paragraph 0028 for SDAV meaning autonomous vehicle having a safety driver, and the other acronyms used in the cited item numbers), comprising: 
a multi-passenger vehicle (see Fig. 3, items 387, 381, and 389. These are four-door vehicles and obviously multi-passenger. Furthermore, if the vehicle has a safety driver and picks of a rider, it must be multi-passenger.), 
a plurality of sensors arranged at the front, side, and rear of said multi- passenger vehicle (see Fig. 5 for the sensors of item 502. See paragraph 0105 for the sensors pointing in all directions and a providing 360 degree sensor view), 
a computer, coupled to said sensors (see Fig. 5, the control system 520 and paragraph 0103 for it including computational resources.)
a wireless modem, coupled to said computer, for communicating with at least one of said dispatch server and said at least one client device (see Fig. 5, for the “Comm interface 535” which communicates with the “transport management system 590,” which includes communicating with client devices. See paragraph 0103 for 590 receiving instructions from on-demand transport management system 300 of Fig. 3), and 
a shuttle client application suite, comprising: 
a passenger interface application, communicating with passengers on said autonomous shuttle (see paragraph 0071 for a “driver application 386 on a driver device 385, which can include a tablet. Note that a safety driver is a passenger. Claim 3 of the instant application makes this clear. Furthermore, like taxi cab meters, devices that a driver can see are also intentionally visible to the passenger.) 


Regarding claim 2, Kislovskiy discloses  the system for requesting a ride from a shuttle of Claim 1.
Kislovskiy further discloses:
A system for requesting a ride from a shuttle wherein: 
said plurality of sensors includes at least one sensor from the group of sensors comprising: 
at least one camera, 84
at least one infrared camera, 
at least one stereo camera, 
at least one RADAR, 
at least one LIDAR (see Fig. 5, item 503 and paragraph 0105 for Lidar), 
at least one camera and one RADAR, or 
at least one camera, one RADAR, and one LIDAR.  

Regarding claim 3, Kislovskiy discloses  the system for requesting a ride from a shuttle of Claim 1.
Kislovskiy further discloses:
A system for requesting a ride from a shuttle wherein: 
said shuttle client application suite further comprises a safety driver interface application (see paragraph 0071 for a “driver application 386 on a driver device 385, which can include a tablet. Note that a safety driver is considered a passenger. Claim 3 makes this clear.)

Regarding claim 4, Kislovskiy discloses  the system for requesting a ride from a shuttle of Claim 3.
Kislovskiy further discloses:
A system for requesting a ride from a shuttle wherein: 
said safety driver interface application is configured to allow a human safety driver to activate autonomous vehicle driving mode and to terminate autonomous vehicle driving mode when the autonomous vehicle driving mode is activated (see paragraphs 0051 and 0101 for the safety driver being able to activate and terminate the autonomous vehicle driving mode).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Xiaoji Chen (Chen, “Engineering Uber’s Self-Driving Car Visualization Platform for the Web,” August 28, 2017,  https://eng.uber.com/atg-dataviz/).

Regarding claim 5, Kislovskiy discloses  the system for requesting a ride from a shuttle of Claim 3.
Yet Kislovskiy does not appear to explicitly further teach:
A system for requesting a ride from a shuttle wherein: 
said safety driver interface application includes a master display screen, configured to display a real-time view from at least one camera mounted on said autonomous shuttle.
However, Chen teaches:
A system for requesting a ride from a shuttle wherein: 
said safety driver interface application includes a master display screen, configured to display a real-time view from at least one camera mounted on said see Chen, page 1 for a data visualization interface  for “operators” to “inspect” the “information collected” by the autonomous vehicle. See the second to last paragraph on page 4 states that “vehicle operators need the vehicle logs to play in real time. See also Chen, image on page 3, attached below as Figure 1 of this Detailed Action.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy, to add the additional features of a system for requesting a ride from a shuttle wherein: said safety driver interface application includes a master display screen, configured to display a real-time view from at least one camera mounted on said autonomous shuttle, as taught by Chen. The motivation for doing so would be to allow operators to inspect and debug vehicle navigation information and thereby improve how self-driving vehicles interpret and perceive the world around them, as recognized by Chen (see page 1, paragraph 1). 
This combination is especially obvious since Kislovskiy and Chen both work for Uber and it would be obvious for Uber to combine its own technology in order to improve the safety and operability of its own systems. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


    PNG
    media_image1.png
    632
    1081
    media_image1.png
    Greyscale

Figure 1 – Image on page 3 of Chen.


Regarding claim 6, Kislovskiy and Chen teach the system for requesting a ride from a shuttle of Claim 5.
Yet Kislovskiy does not appear to explicitly further teach:
A system for requesting a ride from a shuttle wherein: 
said master display screen is further configured to display at least one or more shuttle parameters selected from the group of shuttle speed, shuttle destination, estimated time of arrival at the shuttle's next destination, and number of passengers on board said shuttle.  
However Chen teaches:
A system for requesting a ride from a shuttle wherein: 
said master display screen is further configured to display at least one or more shuttle parameters selected from the group of shuttle speed, shuttle destination, estimated time of arrival at the shuttle's next destination, and number of passengers on board said shuttle (see the 112(a) rejection for this claim. With that rejection in mind, see the image on page 3 of Chen, which is Figure 1 of this Detailed Action. Note that vehicle shuttle speed is shown. ).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy and Chen, to add the additional features of a system for requesting a ride from a shuttle wherein: said master display screen is further configured to display at least one or more shuttle parameters from the group of shuttle speed, shuttle destination, estimated time of arrival at the shuttle's next destination, and number of passengers on board said shuttle, as taught by Chen. The motivation for doing so would be to allow operators to inspect and debug vehicle navigation information and thereby improve how self-driving vehicles interpret and perceive the world around them, as recognized by Chen (see page 1, paragraph 1). 
This combination is especially obvious since Kislovskiy and Chen both work for Uber and it would be obvious for Uber to combine its own technology in order to improve the safety and operability of its own systems. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
s 7 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Chen in further view of Kim et al. (US2018/0093663 A1).

Regarding claim 7, Kislovskiy and Chen teach the system for requesting a ride from a shuttle of Claim 5.
Yet Kislovskiy and Chen do not appear to explicitly further teach:
A system for requesting a ride from a shuttle wherein: 
said master display screen is further configured to display information regarding said at least one autonomous shuttle graphically superimposed on said real-time view.
However, Kim teaches:
A system for requesting a ride from a shuttle wherein: 
said master display screen is further configured to display information regarding said at least one autonomous shuttle graphically superimposed on said real-time view (first it is necessary to determine what this claim means and whether or not it has written description. This claim refers to the said real-time view whose antecedent is in claim 5. Claim 5 teaches a real-time view from a camera. Therefore claim 7 teaches displaying a real-time camera image with the autonomous shuttle graphically superimposed on it. Is there written description for this in the disclosure? The specification does not use the term superimposed. Figure 22 of the drawings do show graphics (or “bounding boxes”) superimposed on a camera view displayed on the master display screen (see Figure 22 and paragraphs 0075 and 00247. Figure 22A and paragraph 00248 teach providing graphics on a cyclists and displaying those graphics on the cyclists in the real-time camera image. Yet this does not describe displaying information regarding said at least one autonomous shuttle graphically superimposed on said real-time view. However, barely visible in Figure 22A, is text about a bicyclist in the path of the vehicle. This appears to be described in paragraph 00248 which teaches that confidence visualizations can provide “a visual feast showing the vehicle’s brain” and thereby instill confidence in passengers. Such graphics could including “‘I am stopping because there is something in the road,’” as taught in paragraph  00248. Therefore, claim 7 does not lack written description. With all that in mind, see Kim. Kim teaches a vehicle that performs autonomous parking (see Fig. 8, S101). This parking can include obstacles, such as people, and forward motion of the vehicle (see Fig. 11). According to paragraph 0038, Fig. 6 of Kim shows a display generated from a camera image. As can be seen in Fig. 6, images 520 and 530, various objects are highlighted, showing that the autonomous vehicle sees these objects. This is information about the host vehicle. This information along with text indicating the distance to the objects is superimposed on the real-time view. As discussed in paragraphs 0174 and 0176-0180, the combined image may be displayed in the dashboard display, 180b, which is shown in Fig. 7.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy and see paragraph 0389). 

Regarding claim 8, Kislovskiy, Chen, and Kim teach the system for requesting a ride from a shuttle of Claim 7.
Yet Kislovskiy and Kim do not appear to explicitly further teach:
A system for requesting a ride from a shuttle wherein: 
said displayed information comprises a map of drivable free space.  
However, Chen teaches:
A system for requesting a ride from a shuttle wherein: 
said displayed information comprises a map of drivable free space (see Chen, image on page 3, which is Figure 1 of this Detailed Action. Note that page 6 of Chen states that the visualization of the image is a screen shot from a “camera” that displays in “real time.” As described on Chen, page 4, the image is made up of multiple “layers[s],” in order to show “ground surfaces and cars…paths (lanes and trajectories) and “objects on the road.” The image on page 3 of Chen therefore compares well with Figures 22 of the instant application. In Chen, the drivable free space is shown in the black region and the darker gray region that clearly indicates crosswalks. The green vehicle is obviously not drivable free space, while the green trajectory definitely is. The pink boxes are not drivable free space. Furthermore, as previously emphasized, the images shown in the Chen article are made for the “operators” of Uber’s “autonomous” vehicles (see Chen, pages 1 and 2).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy, Chen, and Kim, to add the additional features of a system for requesting a ride from a shuttle wherein: said displayed information comprises a map of drivable free space, as taught by Chen. The motivation for doing so would be to allow operators to inspect and debug vehicle navigation information and thereby improve how self-driving vehicles interpret and perceive the world around them, as recognized by Chen (see page 1, paragraph 1). 
This combination is especially obvious since Kislovskiy and Chen both work for Uber and it would be obvious for Uber to combine its own technology in order to improve the safety and operability of its own systems. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claims 9 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Donnelly et al. (US Pat. No. 9,904,375).

Regarding claim 9, Kislovskiy discloses  the system for requesting a ride from a shuttle of Claim 1.
Kislovskiy further teaches:
A system for requesting a ride from a shuttle wherein: 
said shuttle client application suite further comprises an external interface application, for notifying third-parties of said autonomous vehicle's intent (see paragraph 0189 for item 1828, which is “signaling systems,” i.e. turn signals. See paragraph 0043 for “directional signaling.” See paragraph 0135 for the autonomous vehicle being able to signal intent.)  
However, Kislovskiy does not appear to explicitly further teach: 
A system for requesting a ride from a shuttle wherein: 
said shuttle client application suite further comprises an external interface application, for notifying third-parties of said autonomous vehicle's intent.
Yet Donnelly teaches:
A system for requesting a ride from a shuttle wherein: 
said shuttle client application suite further comprises an external interface application, for notifying third-parties of said autonomous vehicle's intent (see Figs. 4A-4H and col. 5, line 45-52 for the displayed signs being for passengers of the vehicle and others. See col. 6, lines 15-31 for the system providing safety or courtesy information to users, bystanders, and other drivers, such as information that it is safe to cross in front of the host vehicle, turn signals, or alerting a user to the presence of an open door when the user is departing the vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy, to add the additional features of a system for requesting a ride from a shuttle wherein: said shuttle client application suite further comprises an external interface application, for notifying third-parties of said autonomous vehicle's intent, as taught by Donnelly. The motivation for doing so would be to enhance the courtesy and safety of autonomous vehicles, as recognized by Donnelly (see col. 4, lines 1-2 and lines 29-30). 
This combination is especially obvious since Kislovskiy and Donnelly are both disclosures that are assigned to Uber and it would be obvious for Uber to combine its own technology in order to improve the safety and operability of its own systems. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 19, Kislovskiy teaches:
An autonomous shuttle (see Fig. 3, items 387, 381, and 389. See paragraph 0028 for SDAV meaning autonomous vehicle having a safety driver, and the other acronyms used in the cited item numbers), comprising:  
88 a multi-passenger vehicle (see Fig. 3, items 387, 381, and 389. These are four-door vehicles and obviously multi-passenger. Furthermore, if the vehicle has a safety driver and picks of a rider, it must be multi-passenger.), 
a plurality of sensors arranged at the front, side, and rear of said multi- passenger vehicle (see Fig. 5 for the sensors of item 502. See paragraph 0105 for the sensors pointing in all directions and a providing 360 degree sensor view), 
a computer, coupled to said sensors (see Fig. 5, the control system 520 and paragraph 0103 for it including computational resources.)
a wireless modem, coupled to said computer, for communicating with at least one of said dispatch server and said at least one client device (see Fig. 5, for the “Comm interface 535” which communicates with the “transport management system 590,” which includes communicating with client devices. See paragraph 0103 for 590 receiving instructions from on-demand transport management system 300 of Fig. 3), and 
a shuttle client application suite, comprising: 
a passenger interface application, communicating with passengers on said autonomous shuttle (see paragraph 0071 for a “driver application 386 on a driver device 385, which can include a tablet. Note that a safety driver is a passenger. Claim 3 of the instant application makes this clear. Furthermore, like taxi cab meters, devices that a driver can see are also intentionally visible to the passenger.) 
Yet Kislovskiy does not appear to explicitly further teach: 
a shuttle client application suite, comprising: 
an external interface application, for notifying third-parties of said autonomous vehicle's intent.  
However, Donnelly teaches:
a shuttle client application suite, comprising: 
an external interface application, for notifying third-parties of said autonomous vehicle's intent (see Figs. 4A-4H and col. 5, line 45-52 for the displayed signs being for passengers of the vehicle and others. See col. 6, lines 15-31 for the system providing safety or courtesy information to users, bystanders, and other drivers, such as information that it is safe to cross in front of the host vehicle, turn signals, or alerting a user to the presence of an open door when the user is departing the vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy, to add the additional features of a shuttle client application suite, comprising: an external interface application, for notifying third-parties of said autonomous vehicle's intent, as taught by Donnelly. The motivation for doing so would be to enhance the courtesy and safety of autonomous vehicles, as recognized by Donnelly (see col. 4, lines 1-2 and lines 29-30). 
This combination is especially obvious since Kislovskiy and Donnelly are both disclosures that are assigned to Uber and it would be obvious for Uber to combine its own technology in order to improve the safety and operability of its own systems. 
KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding, claim 20, Kislovskiy and Donnelly teach, the autonomous shuttle of Claim 19.
Yet Kislovskiy does not appear to explicitly further teach: 
An autonomous shuttle wherein 
said shuttle intention comprises at least one of: taking a turn at an intersection, or waiting for another vehicle at an intersection.  
However, Donnelly teaches:
An autonomous shuttle wherein 
said shuttle intention comprises at least one of: taking a turn at an intersection, or waiting for another vehicle at an intersection (see Donnelly, Fig. 4A showing a turn signal and col. 6 lines 15-31).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy and Donnelly, to add the additional features of an autonomous shuttle wherein said shuttle intention comprises at least one of: taking a turn at an intersection, or waiting for another vehicle at an intersection, as taught by Donnelly. The motivation for doing so would be to enhance the safety of autonomous vehicles, as recognized by Donnelly (see col. 4, lines 1-2 and lines 29-30). 

This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding, claim 21, Kislovskiy and Donnelly teach, the autonomous shuttle of Claim 19.
Yet Kislovskiy does not appear to explicitly further teach: 
An autonomous shuttle wherein 
said external interface application comprises an external display coupled to said computer.  
However, Donnelly teaches:
An autonomous shuttle wherein 
said external interface application comprises an external display coupled to said computer (see Donnelly, Fig. 4A and 4D showing a turn signal and a face display, and col. 6 lines 15-31. See col. 1, lines 36-49 for the display being connected to a computer.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy and Donnelly, to add the additional features of an autonomous shuttle wherein said external see col. 4, lines 1-2 and lines 29-30). 
This combination is especially obvious since Kislovskiy and Donnelly are both disclosures that are assigned to Uber and it would be obvious for Uber to combine its own technology in order to improve the safety and operability of its own systems. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding, claim 22, Kislovskiy and Donnelly teach, the autonomous shuttle of Claim 19.
Yet Kislovskiy does not appear to explicitly further teach: 
An autonomous shuttle wherein 
said external display is configured to indicate at least one shuttle intention.  
However, Donnelly teaches:
An autonomous shuttle wherein 
said external display is configured to indicate at least one shuttle intention (see Donnelly, Fig. 4A showing a turn signal and col. 6 lines 15-31).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy and see col. 4, lines 1-2 and lines 29-30). 
This combination is especially obvious since Kislovskiy and Donnelly are both disclosures that are assigned to Uber and it would be obvious for Uber to combine its own technology in order to improve the safety and operability of its own systems. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding, claim 23, Kislovskiy and Donnelly teach, the autonomous shuttle of Claim 19.
Yet Kislovskiy does not appear to explicitly further teach: 
An autonomous shuttle wherein 
said external display is configured to indicate the presence of a potentially unsafe condition.  
However, Donnelly teaches:
An autonomous shuttle wherein 
said external display is configured to indicate the presence of a potentially unsafe condition (see Donnelly, Fig. 4A, item 400B showing a “stop signal” and col. 6 lines 15-31 for this being referred to as “safety information.” See also Fig. 4H and col. 6 lines 15-31 for a display alerting a user to the presence of an open door, which is also a safety issue.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy and Donnelly, to add the additional features of an autonomous shuttle wherein said external display is configured to indicate the presence of a potentially unsafe condition, as taught by Donnelly. The motivation for doing so would be to enhance the safety of autonomous vehicles, as recognized by Donnelly (see col. 4, lines 1-2 and lines 29-30). 
This combination is especially obvious since Kislovskiy and Donnelly are both disclosures that are assigned to Uber and it would be obvious for Uber to combine its own technology in order to improve the safety and operability of its own systems. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Cosic (U.S. Pat. No. 10,452,974 B1).

Regarding claim 10, Kislovskiy discloses  the system for requesting a ride from a shuttle of Claim 1.
Kislovskiy further teaches:
A system for requesting a ride from a shuttle wherein: 
said computer is an Al supercomputer, further comprising: 
a Central Processing Unit complex (see paragraph 0185 and Fig. 18, item 1811 labeled “CPUs.”).
Yet Kislovskiy does not appear to explicitly further teach: 
A system for requesting a ride from a shuttle wherein: 
said computer is an Al supercomputer, further comprising: 
a Graphics Processing Unit, 
an embedded hardware acceleration complex, comprising: 
a programmable vision accelerator, 
a deep learning accelerator, and 
on-chip memory.  
However, Cosic teaches:
A system for requesting a ride from a shuttle wherein: 
said computer is an Al supercomputer, further comprising: 
a Graphics Processing Unit (see Cosic, col. 59, lines 6-11),
an embedded hardware acceleration complex, comprising: 
a programmable vision accelerator (see Cosic, col. 59, lines 7-11 for a visual processing unit, VPU, which is a programmable vision accelerator), 
a deep learning accelerator (see Cosic, col. 59, line 6-14 for various processors that can provide “superior performance in processing operations on neural networks.” A neural network is a deep learning system, therefore, the processors referred to must accelerate this system and are therefore deep learning accelerators), and 
on-chip memory (see Cosic, col. 59, lines 33-51. Note that SRAM is on-chip memory.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy, to add the additional features of a system for requesting a ride from a shuttle wherein: said computer is an Al supercomputer, further comprising: a Graphics Processing Unit, an embedded hardware acceleration complex, comprising: a programmable vision accelerator, a deep learning accelerator, and on-chip memory, as taught by Cosic. The motivation for doing so would be to help identify objects, such as vehicles, as recognized by Cosic (see col.110, lines 65 through col. 111, line 8.). Note also that in col. 57, lines 5-7, Cosic specifically mentions that the disclosure is intended for autonomous device operation, including, as taught in col. 64, line 37, a vehicle, and, as taught in col. 58, lines 13-14, for use on a supercomputer.
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 15, Kislovskiy teaches the system for requesting a ride from a shuttle of Claim 1.
Kislovskiy further teaches:

said at least one autonomous vehicle platform comprises:  87
a Central Processing Unit complex (see paragraph 0185 and Fig. 18, item 1811 labeled “CPUs.”).
Yet Kislovskiy does not appear to explicitly further teach: 
A system for requesting a ride from a shuttle wherein: 
said at least one autonomous vehicle platform comprises:  87
a Graphics Processing Unit, 
an embedded hardware acceleration complex, comprising: 
a programmable vision accelerator, 
a deep learning accelerator, and 
on-chip memory.  
However, Cosic teaches:
A system for requesting a ride from a shuttle wherein: 
said at least one autonomous vehicle platform comprises:  87
a Graphics Processing Unit (see Cosic, col. 59, lines 6-11),
an embedded hardware acceleration complex, comprising: 
a programmable vision accelerator (see Cosic, col. 59, lines 7-11 for a visual processing unit, VPU, which is a programmable vision accelerator), 
a deep learning accelerator (see Cosic, col. 59, line 6-14 for various processors that can provide “superior performance in processing operations on neural networks.” A neural network is a deep learning system, therefore, the processors referred to must accelerate this system and are therefore deep learning accelerators), and 
on-chip memory (see Cosic, col. 59, lines 33-51. Note that SRAM is on-chip memory.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy, to add the additional features of a system for requesting a ride from a shuttle wherein: said at least one autonomous vehicle platform comprises: a Graphics Processing Unit, an embedded hardware acceleration complex, comprising: a programmable vision accelerator, a deep learning accelerator, and on-chip memory, as taught by Cosic. The motivation for doing so would be to help identify objects, such as vehicles, as recognized by Cosic (see col.110, lines 65 through col. 111, line 8.). Note also that in col. 57, lines 5-7, Cosic specifically mentions that the disclosure is intended for autonomous device operation, including, as taught in col. 64, line 37, a vehicle, and, as taught in col. 58, lines 13-14, for use on a supercomputer.
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Cosic in further view of English et al. (US2018/0060459 A1).


Regarding claim 11, Kislovskiy discloses  the system for requesting a ride from a shuttle of Claim 1.
Kislovskiy further teaches:
A system for requesting a ride from a shuttle wherein: 
said dispatch server further comprises:  86
a graphics engine, for simulating a virtual world in which a virtual autonomous shuttle, corresponding to said autonomous shuttle, operates (see paragraph 0034 for a discussion of a “set of scenarios and/or tests” that autonomous vehicle software is put through before being implemented fleet wide. This simulation is carried out on the “simulation engine 260” seen in Fig. 2 and paragraph 0059, which is part of the dispatch server.)
a plurality of graphics processing units, for generating inputs to a plurality of virtual sensors corresponding to said sensors on said autonomous shuttle (see paragraph 0059 for “simulation configures 274” that are configured by human engineers and are input into the “simulated AV” to test its “responses” including “acceleration, braking, steering, and/or signaling inputs”. See also 0060 for the simulation engine 260 being able to simulate “sensor failures” indicating that the system includes virtual sensors, including some that are so realistic that they fail just like real ones.
an autonomous vehicle platform, for receiving said inputs to said plurality of virtual sensors (see paragraph 0059 for the “simulated AV”), and 
a processor configured to determine the virtual shuttle's performance (see paragraph 0060, for the simulation engine 260 outputting “a set of simulation results.” This is the simulated AV’s shuttle performance. For the processor see item 1910 of Fig. 19 and paragraphs 0192-0193).  
Yet Kislovskiy does not explicitly further teach:
A system for requesting a ride from a shuttle wherein: 
said dispatch server further comprises:  86
a graphics engine, for simulating a virtual world in which a virtual autonomous shuttle, corresponding to said autonomous shuttle, operates, and
a plurality of graphics processing units, for generating inputs to a plurality of virtual sensors corresponding to said sensors on said autonomous shuttle. 
However, Cosic teaches:
A system for requesting a ride from a shuttle wherein: 
said dispatch server further comprises:  86
a graphics engine, for simulating a virtual world in which a virtual autonomous shuttle, corresponding to said autonomous shuttle, operates (see Cosic, col. 59, lines 6-11 for a graphics processing unit. See also col. 89, lines 24-36 for Cosic’s disclosure involving simulation applications.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy, to add the additional features of a system for requesting a ride from a shuttle wherein: said dispatch server further comprises:  86a graphics engine, for simulating a virtual world in which a virtual autonomous shuttle, corresponding to said autonomous shuttle, operates, as taught by Cosic. The motivation for doing so would be to help identify objects, such as vehicles, including during simulation, as recognized by Cosic (see col.110, lines 65 through col. 111, line 8, and col. 89, lines 24-36). Note also that in col. 57, lines 5-7, Cosic specifically mentions that the disclosure is intended for autonomous device operation, including, as taught in col. 64, line 37, a vehicle, and, as taught in col. 58, lines 13-14, for use on a supercomputer.
Furthermore, English teaches 
a plurality of graphics processing units, for generating inputs to a plurality of virtual sensors corresponding to said sensors on said autonomous shuttle (see English, paragraph 0004 for an autonomous vehicle simulator. See paragraph 0075 for the simulator including multiple GPUs for sensor simulations.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy and Cosic, to add the additional features of a system for requesting a ride from a shuttle wherein: said dispatch server further comprises:  86 a plurality of graphics processing see paragraph 0002).
These conclusions of obviousness correspond to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Radhakrishnan et al. (US 2016/017515 A1).

Regarding claim 12, Kislovskiy discloses  the system for requesting a ride from a shuttle of Claim 1.
Yet Kislovskiy does not appear to explicitly further teach:
A system for requesting a ride from a shuttle wherein: 
said manager client is configured to allow a system operator to set system preferences.
However, Radhakrishnan teaches:
A system for requesting a ride from a shuttle wherein: 
said manager client is configured to allow a system operator to set system preferences (see Radhakrishnan, paragraph 0058, for an “administrator of the service system” who can set prices for a ride-hailing system. See paragraph 0058 and Fig. 4C for the price being a price per mile.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy, to add the additional features of a system for requesting a ride from a shuttle wherein: said manager client is configured to allow a system operator to set system preferences, as taught by Radhakrishnan. The motivation for doing so would be to provide a way for administrators to set prices, as recognized by Radhakrishnan (see paragraph 0058). A company may decide to limit prices, for example, even if it means losing money temporarily in order to keep customers using its app. Although the system in Radhakrishnan can automatically adjust prices within the system itself, the administrator can also adjust prices. This gives the company managers greater control over the system.
This combination is especially obvious since Kislovskiy and Radhakrishnan are both disclosures that are assigned to Uber and it would be obvious for Uber to combine its own technology in order to improve its own systems. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.




Regarding claim 13, Kislovskiy and Radhakrishnan teach the system for requesting a ride from a shuttle of Claim 12.
Yet Kislovskiy does not appear to explicitly further teach:
A system for requesting a ride from a shuttle wherein: 
said manager client is configured to allow a system operator to set system preferences.
However, Radhakrishnan teaches:
A system for requesting a ride from a shuttle wherein: 
said system preferences include at least one of 
average wait time, 
maximum wait time, and 
cost per person mile (see Radhakrishnan, paragraph 0058, for an “administrator of the service system” who can set prices for a ride-hailing system. See paragraph 0058 and Fig. 4C for the price being a price per mile.) 
further wherein, said processor is configured to compare that performance with at least one of said system preferences (see Radhakrishnan, paragraph 0058, for a “computing device” that can “compare the real-time price with a threshold price,” that is set by an “administrator of the service system”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy and Radhakrishnan, to add the additional features of system for requesting a ride from a shuttle wherein said system preferences include cost per person mile, and further wherein, said processor is configured to compare that performance with at least one of said system preferences, as taught by Radhakrishnan. The motivation for doing so would be to provide a way for administrators to set prices and to institute that administrator’s price when the system-set price exceeds the administrator’s price, as recognized by Radhakrishnan (see paragraph 0058). A company may decide to limit prices, for example, even if it means losing money temporarily in order to keep customers using its app. Although the system in Radhakrishnan can automatically adjust prices within the system itself, the administrator can also adjust prices and fix prices at a limit. This gives the company managers greater control over the system.
This combination is especially obvious since Kislovskiy and Radhakrishnan are both disclosures that are assigned to Uber and it would be obvious for Uber to combine its own technology in order to improve its own systems. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


Regarding claim 14, Kislovskiy and Radhakrishnan teach the system for requesting a ride from a shuttle of Claim 14.
Yet Kislovskiy does not appear to explicitly further teach:
A system for requesting a ride from a shuttle wherein: 
said dispatch server is configured to determine shuttle routes based on said system preferences.  
However, Radhakrishnan teaches:
A system for requesting a ride from a shuttle wherein: 
said dispatch server is configured to determine shuttle routes based on said system preferences (see Radhakrishnan paragraphs 0059-0061 for a user having to input correct answers into the user’s device in order to successfully request a ride during times when the real-time price is equal to the threshold. When the user agrees to the price by inputting the correct answers the ride-sharing app determines the route. Furthermore, a great deal of prior art teaches determining routes based on minimizing costs, minimizing trip time, or other user preferences.)   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy and Radhakrishnan, to add the additional features of system for requesting a ride from a shuttle wherein said dispatch server is configured to determine shuttle routes based on said system preferences, as taught by Radhakrishnan. The motivation for doing so would be to only set routes that fall within the requestor’s price preference, as recognized by Radhakrishnan (see paragraph 0061). A company may decide to limit prices, for example, even if it means losing money temporarily in order to keep customers using its app. Although the system in Radhakrishnan can automatically adjust prices within the system itself, the administrator can also adjust prices and fix prices at a limit. This gives the company managers greater control over the system.

This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Dicker et al.  (US20170352125A1).

Regarding claim 16, Kislovskiy discloses  the system for requesting a ride from a shuttle of Claim 1.
Kislovskiy further discloses:
A system for requesting a ride from a shuttle wherein: 
said at least one traveler application includes at least one traveler mobile application (see Fig. 3, item “service app 375” on “user devices 370” and paragraph 0069), and 
said traveler mobile application is configured to allow a traveler to select at least one of: 
a destination (see Fig. 13, item 1314). 
Yet Kislovskiy does not appear to explicitly further teach:
A system for requesting a ride from a shuttle wherein: 
said traveler mobile application is configured to allow a traveler to select at least one of: 
a destination and 
requested time for pickup. 
However, Dicker teaches:
A system for requesting a ride from a shuttle wherein: 
said traveler mobile application is configured to allow a traveler to select at least one of: 
a destination (see Dicker, Fig. 4E, Offer Window 420, and paragraph 0069) and 
requested time for pickup (see Dicker, Fig. 4E, Offer Window 420, and paragraph 0069). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy, to add the additional features of system for requesting a ride from a shuttle wherein said traveler mobile application is configured to allow a traveler to select at least one of: a destination and requested time for pickup, as taught by Dicker. The motivation for doing so would be to schedule rides in advance. 
This combination is especially obvious since Kislovskiy and Dicker are both disclosures that are assigned to Uber and it would be obvious for Uber to combine its own technology in order to improve its own systems. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Regarding claim 17, Kislovskiy and Dicker teach the system for requesting a ride from a shuttle of Claim 16.
Yet Kislovskiy does not appear to explicitly further teach:
The system for requesting a ride from a shuttle, wherein: 
said traveler mobile application is configured to allow a traveler to select a destination and requested time for pickup by voice command.  
However, Dicker teaches:
The system for requesting a ride from a shuttle, wherein: 
said traveler mobile application is configured to allow a traveler to select a destination and requested time for pickup by voice command (see Dicker, paragraph 0061).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy and Dicker, to add the additional features of system for requesting a ride from a shuttle wherein said traveler mobile application is configured to allow a traveler to select a destination and requested time for pickup by voice command, as taught by Dicker. The motivation for doing so would be to allow users additional convenient ways to schedule rides, as recognized by Dicker (see Dicker, paragraph 0061).

This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Tolkin et al. (US2017/0169535 A1).


Regarding claim 18, Kislovskiy discloses  the system for requesting a ride from a shuttle of Claim 1.
Yet Kislovskiy does not appear to explicitly further teach:
A system for requesting a ride from a shuttle wherein: 
said at least one traveler application includes at least one traveler mobile application, and said at least one traveler application is configured to display the location of the nearest shuttle stop. 
However, Tolkin teaches:
  A system for requesting a ride from a shuttle wherein: 
said at least one traveler application includes at least one traveler mobile application, and said at least one traveler application is configured to display the location of the nearest shuttle stop (see Tolkin, paragraphs 0018 for a system that scores eligible pickup locations based on location of a client. See paragraphs 0042-0043 for the scores being related to the shortest trip time and estimated time to reach the pickup location. See paragraph 0026 for walking time to the pickup location being related to the pickup as measured in terms of the standard walking rate (i.e. the quickest location for the requester to get to is the closest one geographically). See paragraph 0017 for the shuttle picking up more than one rider from the same predetermined stop. See paragraphs 0015 and 0056 and Fig. 6E for the mobile application providing directions to the shuttle stop to the trip requestor.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy, to add the additional features of system for requesting a ride from a shuttle wherein said at least one traveler application includes at least one traveler mobile application, and said at least one traveler application is configured to display the location of the nearest shuttle stop, as taught by Tokin. The motivation for doing so would be to provide the short trip possible for the user, as recognized by Tolkin (see, paragraph 0042).
This combination is especially obvious since Kislovskiy and Dicker are both disclosures that are assigned to Uber and it would be obvious for Uber to combine its own technology in order to improve its own systems. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kislovskiy in view of Donnelly in further view of Hollis et al. (US2015/0336502 A1).

Regarding, claim 24, Kislovskiy and Donnelly teach, the autonomous shuttle of Claim 23
Yet Kislovskiy and Donnelly do not appear to explicitly further teach: 
An autonomous shuttle wherein 
said potentially unsafe condition comprises at least one of: a pedestrian walking behind said shuttle, or a car passing said shuttle.  
However, Hollis  teaches:
An autonomous shuttle wherein: 
said potentially unsafe condition comprises at least one of: a pedestrian walking behind said shuttle, or a car passing said shuttle (this claim limitation is supported by at least paragraph 00265 and paragraph 00263 of the instant application. See Hollis, paragraph 0034 for a display on a vehicle, see paragraph 0035 for the vehicle identifying an pedestrian in front of the vehicle and displaying to the pedestrian that the autonomous vehicle recognizes it. See paragraph 0030 for this also applying to a vehicle)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kislovskiy and see paragraph 0003). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nix et al. (US Pat. No. 10,429,846 B2) for a system that communicates intent of an autonomous vehicle. 

    PNG
    media_image2.png
    611
    815
    media_image2.png
    Greyscale




National Transportation Safety Board, Collision Between Vehicle Controlled by Developmental Automated Driving System and Pedestrian Tempe, Arizona (NTSB: March 18, 2018), Collision Between Vehicle Controlled by Developmental Automated Driving System and Pedestrian, Tempe, Arizona, March 18, 2018 (ntsb.gov). See the report, page 7 for “the vehicle” receiving maintenance on January 23, 2018. This indicates that the vehicle existed at that time. Also the report states that records show ATG test vehicles in crashes since Sept. 2016. Furthermore the operator had had training in the ATG vehicle since June 2017. More details on training on pages 28-29 show that the training involved the specific vehicle with the HMI tablet and occurred in September-October 2017. This proves that the safety operator interface shown in Fig. 6 of the report existed at least by October 2017 and is therefore prior art. 


    PNG
    media_image3.png
    420
    606
    media_image3.png
    Greyscale


Nasi et al. (US20190080514 A1) teaches a display for passengers.

    PNG
    media_image4.png
    538
    753
    media_image4.png
    Greyscale




Kim et al. (US20190080514 A1) teaches a display for passengers, internally, externally, and on a phone.

    PNG
    media_image5.png
    586
    486
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    822
    985
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    786
    541
    media_image7.png
    Greyscale




Colijn et al. (US20160370194 A1) teaches an autonomous vehicle a ride-hailing architecture with a server, vehicles, client app, user app, desktop, etc.  

    PNG
    media_image8.png
    546
    779
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    508
    774
    media_image9.png
    Greyscale



Levy et al. (US2019/0137290 A1) teaches at least an external display on a vehicle.  

    PNG
    media_image10.png
    757
    550
    media_image10.png
    Greyscale


Klein et al. (US 2017/0169366 A1) teaches shuttle scheduling.  


    PNG
    media_image11.png
    555
    868
    media_image11.png
    Greyscale
  


Smith et al. (US Pat. No. 10,382,862 B2) teaches a passenger display and interactive device.

    PNG
    media_image12.png
    458
    648
    media_image12.png
    Greyscale



Herbach (US20179/0018411 A1) teaches showing passengers an autonomous vehicle intent. Teaches various internal displays and passenger detection.

    PNG
    media_image13.png
    807
    522
    media_image13.png
    Greyscale




    PNG
    media_image14.png
    660
    478
    media_image14.png
    Greyscale





Waymo, On the Road to Fully Self-Driving: Waymo Safety Report (Waymo: 2017) https://docs.huihoo.com/car/Waymo-Safety-Report-2017-10.pdf. Teaches drivable free space at least on page 17. 

Courtney Linder, “Say goodbye to these Uber self-driving cars. But don't worry, there's a fresh fleet coming,” Pittsburgh Post-Gazette, September 20, 2017. https://www.post-gazette.com/business/tech-news/2017/09/20/uber-atg-pittsburgh-self-driving-autonomous-cars-volvo-travis-kalanick-ford-white-gray/stories/201709200162. Shows the in-dash tablet Uber uses along with a “backseat screen for passengers.” 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665